Douglas, J.,
dissenting. I respectfully dissent. I disagree with the holding and reasoning of Part I of the majority opinion. The presentation seems, in some places, to be internally contradictory, but I comment no further on this portion of the opinion because the disposition of the second issue decides the case for me.
The majority makes its point well throughout its discussion of the second issue, but comes to the wrong conclusion. The majority says “[t]he APA did not give notice to relator of Woods’ release from confinement on September 2, 1994, as required by R.C. 2967.121.” (Emphasis added.) The majority says, in discussing R.C. 2967.121, that the “statute mandated notice of release of certain convicts.” (Emphasis added.) The majority says that “respondents failed in their clear duty to notify relator, and relator had a clear right to notice under R.C. 2967.121.” (Emphasis added.) The majority points out that “[t]hese circumstances plainly support the issuance of a writ requiring the authority to issue the notice. Such notice is to be sent prior to an inmate’s release. A writ compelling notice now, therefore, will not precisely cure the breach of duty.” (Emphasis in original.) The majority, having said all this and more, then concludes that, “although the authority had a clear legal duty to notify relator of Woods’ release, relator has not demonstrated that a clear legal right to revoke, vacate or set aside Woods’ parole necessarily follows from the failure to notify.”
In pertinent part, R.C. 2967.121 provides:
“(A) At least two weeks before any convict who is serving a sentence for committing an aggravated felony is released from confinement in any state penal or reformatory institution pursuant to a * * * parole, * * * the adult parole authority shall send notice of the release to the prosecuting attorney of the county in which the indictment of the convict was found.” (Emphasis added.)
R.C. 2967.121(B) sets forth what the notice must contain and again the General Assembly uses the word “shall.” Notwithstanding these clear and unambiguous mandates, the majority simply reads them out of the statute and, in effect, says that the required notice may be sent after the fact. In so deciding, the majority *62not only negates the salutary goals of the statute, but the majority also concludes, simply, that it makes no difference that the law says that the required notice must be given “at least two weeks before” a convict is released. Given the decision of the majority, the statute can now be ignored with impunity by those who are charged with the responsibility of complying with the statute.
Accordingly, I would grant the requested writ. Because the majority does not do so, I must respectfully dissent.
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.